Title: From John Adams to Robert R. Livingston, 5 July 1782
From: Adams, John
To: Livingston, Robert R.



The Hague July 5. 1782
Sir

Soon after my publick Reception by their High Mightinesses The Body of Merchants of the City of Schiedam, were pleased to send a very respectable Deputation from among their Members, to the Hague, to pay their Respects to Congress and to me as their Representative, with a very polite Invitation to a publick Entertainment in their City, to be made upon the occasion. As I had Several other Invitations from various Places and Provinces about the Same Time, and had two many Affairs upon my Hands to be able to accept of them, I prevailed upon all to excuse me, for Such Reasons as ought to be and I Suppose were Satisfactory. The Deputies from Schiedam requested me to transmit from them to Congress, the inclosed Compliment, which I promised to do. I was much affected with the Zeal and ardour of these worthy Gentlemen and their Constituents, which with many other Things of a Similar Kind, convinced me, that there is in this Nation a strong Affection for America and a Kind of religious Veneration for her just Cause.
With great Respect, I have the Honour to be sir, your most obedient & most humble sert

J. Adams

